Johnston, C. J.
(dissenting) : I am unable to concur in the conclusion that'the construction and maintenance of a telephone line on a rural highway is not an additional servitude, and am compelled to adhere to the view stated in the first opinion by Mr. Justice Pollock, “that a line of telephone, while a means of communication, is not a method of travel, and is not such a use of the property as was in contemplation of law acquired by the public when the highway was laid out, and that the landowner must, under the provisions of our constitution, and by natural right, be held entitled to compensation for this new burden cast upon his property.” It is a use which was not only not contemplated when the highway was established, but is one wholly inconsistent with the purposes of a country road.
*220In Kansas, and in nearly all of the states, a well-recognized distinction exists between the uses to which a rural highway and a city street may be devoted. The density of population and the fact that nearly all of the ground in a city, except the public ways, is covered with permanent structures require that streets and alleys be used for all public purposes. They are used not only for travel, but for light and air, and for laying pipes to conduct water, gas and other materials for both public and private consumption. They are employed for all kinds of traffic and transportation which do not unreasonably interfere with the rights of abutting owners. It is wholly impracticable to provide means for transmission, transportation and communication in a crowded city except through the streets and alleys, and hence a dedication or appropriation of streets and alleys always contemplates every use which public necessity and convenience require. In a city even a commercial railroad may be located in the streets, and if ingress and egress be afforded an abutting owner he has no claim for damages or compensation (O. O. C. & C. G. Rld. Co. v. Larson, 40 Kan. 301, 19 Pac. 661, 2 L. R. A. 59); but no one would claim that such use is within the scope and purpose of a rural highway.
Again, the-ownership of the fee in the highway not only distinguishes it from a city .street, but as to the exercise of eminent domain and the maintenance of injunction it is of controlling consequence. If there be no ownership there is nothing to condemn, and if compensation may be had in damages for unreasonable interference with the adjoining owner’s ingress and egress, injunction will not be allowed. In a city street the public has not only an easement, but it holds the fee as well. It holds the- trust and every *221vestige of the title. The interest which an adjoining owner has in a rural highway is not unimportant or intangible, as is claimed by the telepone company. He retains a title and estate in the highway which gives him substantial rights, of which he cannot be deprived until just compensation shall have been paid or secured. In Comm’rs of Shawnee Co. v. Beckwith, 10 Kan. 603, 607, it was said:
“The fee in the land never passes to the public, but always continues to belong to the original owner. He continues to own the trees, the grass, the hedges, the fences, the buildings, the mines, quarries, springs, watercourses, in fact, everything connected with the land over which the road is laid out, which is not necessary for the public use as a highway. (Angelí on Highways, ch. 7, §§ 301 to 312, and cases there cited.) He may remove all these things from the road, or use and enjoy them in any other manner he may choose, so long as he does not interfere with the use of the road as a public highway. No other person has any such rights.”
In respect to the rights acquired by the public, it was remarked:
“The public obtains a mere easement to the land. It obtains only so much of the land, soil, trees, etc., as is necessary to make a good road. It obtains the right for persons to pass and repass, and to use the road as a public highway only, and nothing more.” (See also, Caulkins v. Matthews, 5 Kan. 191, 199.)
This early decision, since accepted and followed, declared the purpose of a rural highway to be travel and a right of the public to pass from place to place thereon, and nothing more. The highway contemplated when the road was laid out was one equally open to the use of every one; not one where a part of it might be permanently and exclusively occupied by private parties and largely for private profit. The *222placing of poles in the highway is a permanent location which necessarily'excludes the owner of the adjoining land and every one else from the part so occupied. Here it prevented the plaintiff from trimming his hedge and obtaining the grass which the court said belongs to him. The theory of the law when the road was laid.out was that the adjoining owner had the same rights in the easement granted as every other member of the public, but he is not free to use the telephone line and is excluded from the ground occupied by it. The supreme court of New York, in speaking of the contemplated use of rural highways, said :
“The primary law of the highway is motion, and whatever vehicles are used, or whatever method of transmission of intelligence is adopted, the vehicle must move and the intelligence be transmitted by some moving body which must pass along the highway, either on or over, or .perhaps under it, but it cannot permanently appropriate any part of it.” (Eels v. A. T. & T. Co., 143 N. Y. 133, 139, 38 N. E. 202, 25 L. R. A. 640.)
The telephone, however, is a stationary appliance, a permanent obstruction, a fixture in the soil, which necessarily involves exclusive possession. When the easement was obtained and paid for by the county, can it be conceived that the owner understood that he was surrendering to others the permanent and exclusive possession of a part of the highway, or that the public understood it was paying for such an occupancy for the benefit and profit of private individuals or corporations?
Much is said about the utility and convenience of the telephone, and against any step or decision which would retard progress or prevent the general use of all such modern inventions. All will agree to its *223superiority over former methods and that its use should not be unjustly hampered, but such considerations do not require that landowners make donations of their property for the benefit of private or public interests. The advance of civilization, so much talked of, is .desirable, but it would be unjust and is unnecessary to obtain it at the expense of the few. To require telephone companies to pay for property taken for their benefit will not necessarily check progress or prevent improvements. The law treats the telephone business as public and authorizes the condemnation of land required for the operation of a system, when compensation has been paid to those owning an estate in such land, and provides that highways’may be so occupied.
If the view taken in the majority opinion is to prevail, every modern method of transporting persons and property, and all means of intercommunication, stationary and movable, may be used on the rural highway. Every use made of a city street, and that includes all purposes which public necessity and convenience require, may be made of a rural highway without imposing additional burdens upon it. It will include telegraphs, steam and electric railroads for commercial purposes, pipes and conduits for gas and oil, aqueducts for water, as well as pneumatic tubes. No one will deny that new methods of locomotion and new movable vehicles, including bicycles, automobiles, steam-thrashers and portable engines may be used on a highway without subjecting it to a new servitude, but the profession will be surprised to learn that railroad-tracks and other permanent structures can be placed in highways for steam-railroads, and also that trolley-lines, which furnish the most modern manner of travel, may be constructed along the country roads without the consent of the adjoining owners. The *224transportation, of oil and gas is a business of a public character which is now. exciting the attention and energies of the people of the state, and under the rules adopted the owners of these lines may excavate in front of farms and lay their pipes along the highways without paying the owners of the fee for the land taken. Likewise, companies organized for the transportation of letters and parcels through pneumatic tubes may construct and maintain stationary appliances in the road without compensating the adjacent owners. If telephone and telegraph companies may permanently and exclusively occupy portions of the highways with their lines because they are modern media of transmitting information, why may not telegraph companies use the latest device of Marconi, and build towers opposite farms to transmit intelligence from station to station by wireless telegraphy?
I think that the function of a telephone is quite apart from the purpose for which the highway was designed when the easement was acquired. All methods whereby a part of the rural highway is exclusively. and continuously occupied is a new use. and constitutes an additional burden, which entitles the person over whose land the highway is laid to compensation. The authorities are very nearly uniform, however much they may differ as to reasons, that a telephone is not within the scope and purpose of a rural highway. (Eels v. A. T. & T. Co., 143 N. Y. 133, 38 N. E. 202, 25 L. R. A. 640; Board of Trade Tel. Co. v. Barnett, 107 Ill. 507, 47 Am. Rep. 453; Postal Telegraph Co. v. Eaton, 170 id. 513, 49 N. E. 365, 39 L. R. A. 722, 62 Am. St. Rep. 390; Daily et al. v. State, 51 Ohio St. 348, 37 N. E. 710, 24 L. R. A. 724, 46 Am. St. Rep. 578; Callen v. Electric Light Co., 66 id. 166, 64 N. E. 141, 58 L. R. A. 782; Western *225Union Tel. Co. v. Williams, 86 Va. 696, 11 S. E. 106, 8 L. R. A. 429, 19 Am. St. Rep. 908; Kreuger and another v. Wisconsin Telephone Co., 106 Wis. 96, 81 N. W. 1041, 50 L. R. A. 298; Stowers v. Postal Tel. Co., 68 Miss. 559, 9 South. 356, 12 L. R. A. 864, 24 Am. St. Rep. 290; Chesapeake and Potomac Telephone Co. v. Mackenzie, 74 Md. 36, 21 Atl. 690, 28 Am. St. Rep. 219; Halsey v. Rapid Transit Street Railway Co., 47 N. J. Eq. 380, 20 Atl. 859; Nicoll v. Telephone Co., 62 N. J. L. 733, 42 Atl. 583, 72 Am. St. Rep. 666; Donovan v. Allert, 11 N. Dak. 289, 91 N. W. 441, 58 L. R. A. 775, 95 Am. St. Rep. 720; Spokane v. Colby, 16 Wash. 610, 48 Pac. 248; Bronson v. Abion Telephone Co., [Neb.] 60 L. R. A. 427; Pacific Postal Tel. Cable Co. v. Irvine, 49 Fed. [C. C.] 113; Kester v. Western Union Tel. Co., 108 id. [C. C.] 926; Kincaid v. The Indianapolis Natural Gas Company et al., 124 Ind. 577, 24 N. E. 1066, 8 L. R. A. 602, 19 Am. St. Rep. 113; A. & P. Telegraph Co. v. C. R. I. & P. R. R. Co., 6 Bissell [C. C.] 158, Fed. Gas. No. 632.)
In all of the cases cited in support of the other view, only the decisions in two states — Minnesota and Michigan—involved a ruial highway. In some of the other cases cited to sustain the tria] court there was some general language used, and some reasons given, which seemingly support the view that a telegraph or telephone line is not an additional servitude on a rural highway, but in each of them the court was speaking of the scope and purpose of á city street, and most of them recognize a difference between that and a country road. For instance, the supreme court of Missouri, in Julia Building Ass’n v. The Bell Telephone Co., supra, called attention, to the distinction between roads in the country and streets in the city, and indicated that a different rule applies in the considerá*226tion of the interest which the public acquires in a highway and in a street. In Magee v. Overshiner, supra, a street case, it was said :
“There is an essential distinction between urban and suburban highways, and the rights of the abutters are much more limited in the case of urban streets than they are in the case of suburban ways.”
The case of Gastle v. Telephone Co., supra, calls attention to the fact that public easements in the streets of cities and villages are much more extensive than a country highway. The same may be said of Lockhart v. Railway Co., supra, where it was said that “what might be considered an invasion of private right, so far as 'the use of a highway is concerned, in the country, might not be so in a city.”
In the two cases holding that the telephone is not an additional servitude on the rural highway, the Minnesota decision was made by a bare majority, (and even in that state it was held that a railroad is an additional burden on a city street,) and in the Michigan case there was also a strong dissent, and in the prevailing opinion it was said that under the statutes of that state any damages sustained by the adjoining owner by the erection of the poles in the highway could be recovered.
It is interesting to notice the view taken of this question by authors of text-books. For instance, in Joyce on Electrical Law, section 321, it is said :
“We are of the opinion that the construction of telegraph and telephone lines upon the highways or streets is not within the original purposes of the dedication or taking of the same, and that the poles and wires constitute an additional servitude, entitling the abutting owner to compensation.”
*227In volume 2 of Dillon on Municipal Corporations, fifth edition, section 698a, it is remarked :
“On the whole the safer and perhaps sounder view is that such a use of the street or highway, attended as it may be, especially in cities, with serious damage and inconvenience to the abutting owner, is not a-street or highway use proper, and hence entitles such owner to compensation for such use, or for any actual injury to his property caused by the poles and lines of wire placed in front thereof.”
In Elliott on Roads and Streets, 534, it is said :
“We are inclined to the opinion that such a use-constitutes a new burden, for which the owner of the fee is entitled to compensation.”
In Lewis on Eminent Domain, section 131, the author says :
“The lines of a telegraph or’ telephone company are on the same footing as the steam railroad. They form no part of the equipment of a public highway, but are entirely foreign to its use. Where the fee of the street is in the abutting owner, he is clearly entitled to compensation for the additional burden placed upon his land.”
In-Crosswell on the Law Relating to Electricity, section 110, it is said :
“The use of the highways, however, for the transmission of intelligence is a use wholly different from public travel. Incidentally, no doubt, it effects somewhat similar objects. . . . The nature of the use, however, is essentially .different, and the courts have generally recognized this difference.”
In Randolph on Eminent Domain, section 407, the difference of opinion on the question is recognized, and it is remarked that “the prevailing opinion seems to be that the plant is an additional servitude.”
*228Justices Cunningham and Mason are of the opinion that the decision first made should be adhered to and join with me in this dissent.